PER CURIAM
Plaintiff brought an action against the State of Oregon Building Codes Agency (Agency), Deschutes County (County) and Karen Green, seeking a declaratory judgment that his general supervisor’s electrician’s license is valid and requesting an order restraining and enjoining County and Green from denying permits to persons employing plaintiff as an electrician because Agency had not issued him a license. He also brought a claim against Agency under 42 USC § 1983. The trial court dismissed the section 1983 claim, as well as the declaratory judgment action against Agency, and entered a judgment on the pleadings for County and Green.
Plaintiff sought review of the trial court’s action as to all defendants. However, after the briefs were filed, plaintiff moved to dismiss the appeal as to Agency on the ground that plaintiffs “license had been restored to him.” Agency then was dismissed as a parly to the appeal. Plaintiffs claim against County and Green is dependent on its claim against Agency. Because plaintiff makes no separate arguments as to the judgment for County or Green, there is nothing left to review.
Affirmed.